Title: To Alexander Hamilton from Bird, Savage, and Bird, 23 February 1795
From: Bird, Savage, and Bird
To: Hamilton, Alexander


Sir,
London 23 feby. 1795
In your retreat from the Office of Secretary of the Treasury of the United States, it can be of little moment to you to have any addition to the public & private testimonies you have receiv’d of the high opinion your Country entertains of your distinguish’d integrity & abilities, which have been so successfully employ’d in restoring her public credit, & placing it on the most favorable footing to her future prosperity. We cannot however refuse ourselves the gratification of communicating to you the applause that the wisdom of your financial measures has procur’d from all persons in this Country where the subject is so well known, & understood.
Joining in the general regret at your retreat, we beg leave to offer you our best services in whatever future walk of life you may fix on, & are with great respect,
Sir,   Yr. most obedt. Servts

Bird Savage & Bird
Alexander Hamilton Esqr.

